        Case 1:19-cv-03101-KPF Document 60 Filed 08/13/20 Page 1 of 1


                                                                                                                                  -----.      - - --- --
                                                                        USDC SD;\JY                                                                         ~·1
                                                                        f)C)C_, lJ Iv1 t: :~, r                                                               i
UNITED STATES DISTRICT COURT
                                                                                      FCT','(11':Jr· ·\1· 1 y)' 1·1r "'Jrr,
                                                                        -.            -                                                                       i
                                                                        ,:1       ~       ~                             ~: f          1                      i
                                                                                                                                                             1
SOUTHERN DISTRICT OF NEW YORK                                           ,.. , J               l   ,. _, ' \' -· '- /-   -- - -·            ..l -      ,,I
                                                                                                                                                             I

------------------------------------------------------------X
EDWIN RIVERA,
                                                                        :~~~:#H1iTJ 'S/lsl~~
                                   Plaintiff,
                 -against-                                            19 CIVIL 3101 (KPF)

                                                                        JUDGMENT
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, ROBERTO
LEBRON, Assistant Attorney General, THOMAS
CIOPPA, District Director, United States
Citizenship and Immigration Services, NEW
YORK STATE OFFICE OF THE ATTORNEY
GENERAL, DEPARTMENT OF JUSTICE,
OFFICE OF LEGAL ACCESS PROGRAMS, and
STEVEN LANG, Program Director (AAG),

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated August 12, 2020, Defendants' motion to dismiss the

Second Amended Complaint is GRANTED. Plaintiffs Second Amended Complaint is dismissed

with prejudice, except for his state-law claims of intentional infliction of emotional distress,

negligence, and breach of duty, over which the Court declines to exercise jurisdiction;

accordingly, this case is closed.

Dated: New York, New York

          August 13, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       ~~
